DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9 – 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on February 1, 2021.
Applicant's election with traverse of Invention I (claims 1 – 8) in the reply filed on February 1, 2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of claims 1 – 16 is sufficiently related that a thorough search for the subject matter of any one group would necessarily encompass a search for the subject matter of the remaining groups, and there is thus no serious burden placed on the examiner to examine the entire set of claims.  This is not found persuasive because a primary form of evidence of a burden on the examiner is a showing of separate classification of the distinct inventions. Such is the case here. The elected claims are classified in B23P 2700/00, while the non-elected claims are classified in B62D 65/14 and F16B 5/0096. A search of the elected invention would not require a search of the non-elected inventions. Having to perform two separate, non-overlapping searches in a single application would indeed be a burden on the examiner.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “the load” there is insufficient antecedent basis for the limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 – 4, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scroggie (U.S. Patent Application Publication Number 2013/0287518).
As to claim 1, Scoggie teaches a method of installing an overhead panel to another panel (abstract), the method comprising: connecting a base of a positioning structure to a surface of the overhead panel (figure 1, element 13 being the ‘base,’ element 10 being the ‘positioning structure,’ and element 18 being the ‘overhead panel’; 
As to claim 2, Scoggie further teaches moving the overhead panel into the installed position relative to the another panel (figure 4, elements 18 and 34; pages 2 – 3, paragraphs 28 and 31).
As to claim 3, Scoggie further teaches removing a load of the overhead panel from the positioning structure with the overhead panel in the installed position (figure 4, elements 18 and 10; pages 2 – 3, paragraph 28). Examiner notes that this can be found because Scoggie teaches applying a downward force onto the overhead panel in order 
As to claim 4, Scoggie teaches that the positioning structure remains connected to the overhead panel with the overhead panel in the installed position (figure 4, elements 10 and 18).
As to claim 7, Scoggie teaches that the enlarged head pivots relative to the stem between the catch configuration and the insertion configuration (figures 2 – 4, element 20; pages 2 – 3, paragraphs 25 – 31).
As to claim 8, Scoggie teaches that the enlarged head compresses to the insertion configures (figure 3, element 20; pages 2 – 3, paragraphs 25 – 31).
Claim(s) 1, 2, 5, 7, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilmore (U.S. Patent Number 5,186,517).
As to claim 1, Gilmore teaches a method of installing an overhead panel to another panel (abstract), the method comprising: connecting a base of a positioning structure to a surface of the overhead panel (figure 1, element 38 being the ‘base,’ element 14 being the ‘positioning structure’ and element 16 being the ‘overhead panel’; column 2, lines 54 – 66 and column 3, lines 28 – 38), the positioning structure comprising: the base (figure 1, element 38); a stem that extends outwardly from the base (figures 1, 3, and 4, either of elements 48 and 46 being the ‘stem’; column 3, lines 42 – 48); and an enlarged head that extends outwardly from the stem and overhangs the base (figures 1, 3, and 4, either of elements 52 and 50 being the ‘enlarged head’; 
As to claim 2, the discussion of claim 1 is incorporated herein.
As to claim 5, Gilmore teaches that the overhead panel is a headliner (figure 1, element 16; column 2, lines 60 – 62) and the another panel is a roof panel of a vehicle (figure 1, element 23; column 3, lines 4 – 11).
As to claim 7, Gilmore teaches that the enlarged head pivots relative to the stem between the catch configuration and the insertion configuration (figures 1 and 3, element 50/52 and 46/48; column 4, lines 7 – 13).
As to claim 8, Gilmore teaches that the enlarged head compresses to the insertion configuration (figures 1 and 3, elements 52 or 50; column 4, lines 7 – 13).
Claim(s) 1, 2, and 6 - 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hofmann (U.S. Patent Application Publication Number 2005/0225061).
As to claim 1, Hofmann teaches a method of installing an overhead panel to another panel (abstract), the method comprising: connecting a base of a positioning structure to a surface of the overhead panel (figure 2, element 2 being the ‘base,’ element 10 being the ‘positioning structure,’ and element 56 being the ‘overhead panel’; page 2, paragraph 13), the positioning structure comprising: the base (figure 2, element 2); a stem that extends outwardly from the base (figure 2, element 12 being the ‘stem’; page 2, paragraph 14); and an enlarged head that extends outwardly from the stem and overhangs the base (figure 2, element 14 being the ‘enlarged head’; page 2, paragraph 14); moving the enlarged head of the positioning structure against a ledge of the another panel (figure 2, element 50 being the ‘another panel’ and element 50 being the ‘ledge’; page 2, paragraphs 15 - 16), the ledge contacting the enlarged head and moving the enlarged head from a catch configuration to an insertion configuration where the enlarged head reduces in dimension (figure 2, element 14; page 2, paragraphs 14 - 16); passing the enlarged head by the ledge such that the enlarged head moves from the insertion configuration to the catch configuration of increased dimension (figure 2, element 14; page 2, paragraphs 14 - 16); and hanging the enlarged head on the ledge such that the positioning structure supports the overhead panel in a pre-installation position that is different from an installed position (figure 2 illustrating the ‘pre-installation position’). Examiner notes that Hofmann further teaches that the enlarged head may later be moved into the insertion configuration, allowing for the overhead 
As to claim 2, the discussion of claim 1 is incorporated herein.
As to claim 6, Hofmann further teaches forming the enlarged head by bending a head forming portion of the positioning structure (figure 2, element 14; page 2, paragraph 14).
As to claim 7, Hofmann teaches that the enlarged head pivots relative to the stem between the catch configuration and the insertion configuration (figure 2, elements 14 and 12; page 2, paragraphs 14 – 16).
As to claim 8, Hofmann teaches that the enlarged head compresses to the insertion configuration (figure 2, element 14; page 2, paragraphs 14 – 16).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726